Citation Nr: 0809863	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral pes planus with an initial disability rating of 10 
percent and an effective date of February 28, 2003.  The 
veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in September 2005.  A 
transcript of the hearing is of record.

In May 2006 the Board remanded the veteran's current claim 
for a VA foot examination and opinion regarding the severity 
of the veteran's disability and so the RO could obtain 
current VA medical records. 


FINDING OF FACT

The veteran's pes planus is not shown to be severe, and 
neither the right nor left foot has manifested objective 
evidence of marked deformity (pronation, abduction, etc.), 
indications of swelling on use, or characteristic 
callosities.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected bilateral pes planus is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in an April 2003 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by March 2004 
and May 2006 letters.  The claim was subsequently re-
adjudicated in an August 2006 supplemental statement of the 
case (SSOC).  The veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, granted the veteran a hearing, and 
afforded the veteran medical examinations and opinions as to 
the nature and severity of his bilateral pes planus 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for a bilateral pes planus 
disability in July 2003, assigning a 10 percent rating with 
an effective date of February 28, 2003.  The veteran contends 
that he is entitled to a higher rating for his disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5276, a 10 percent evaluation is 
assigned for a moderate disability with evidence of weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet whether the disability is unilateral or bilateral.  For 
a severe pes planus disability, the rating criteria 
contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  Lastly, 30 and 50 
percent evaluations may be assigned for unilateral and 
bilateral pes planus, respectively, that is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation that is not improved by 
orthopedic shoes or appliances.

For the veteran to receive an evaluation for bilateral pes 
planus higher than 10 percent the evidence must show that the 
disability rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.71a, DC 5276. 

A VA examination was conducted in June 2003.  The veteran's 
private medical records and service records were reviewed by 
the examiner.  The examiner noted that the veteran had 
bulging arches with weight bearing and misalignment of both 
Achilles tendons.  There was pain on palpitation of both 
Achilles tendon.  No callous formation was noted and the 
veteran was able to stand and squat.  The valgus was 
correctable without weight bearing and no manipulation was 
required.  The forefoot and midfoot misalignment was 
correctable without weight bearing.  A diagnosis of pes 
planus and bilateral calcaneal spurring with mild to mildly 
moderate functional loss due to pain.

VA podiatry treatment records dated in July 2004 note that 
the veteran subjectively reported pain in his feet, and that 
he was given inserts that helped some, but that by the end of 
the day the pain was very bad.

VA podiatry treatment records dated in August 2004 indicate 
that the veteran complained of pain in both medial arches and 
at the plantar heel bilaterally.  It was noted that the 
veteran wore custom molded orthotics for five years and that 
they were so used that he could not get support from them any 
longer.  He denied any other foot problems.  No open lesions 
were noted, no interdigital macerations were present.  
Collapsed medial arches bilaterally and pain at the plantar 
aspect of the heels bilaterally were noted.  The veteran was 
to be cast for custom orthotics, which subsequent VA podiatry 
records dated in November 2004 noted he was provided 
orthotics.

A VA examination was conducted in July 2006.  The veteran's 
claims file was reviewed by the examiner and x-rays were 
conducted.  The examiner noted that the veteran's bilateral 
feet did not reveal any painful gait or functional limitation 
on standing or walking, but that he was unable to rise on his 
toes or perform a complete squat.  There was no evidence of 
edema or tenderness of the feet.  There was no noted callous 
formation or corns.  It was reported that there was no 
misalignment of the Achilles tendon and that the Achilles 
tendon ligament was intact.  The examiner reported that there 
were no calluses.  Diagnoses of pes planus bilaterally, 
moderate size plantar calcaneal spurs, and mild hallux valgus 
deformities were given.

To receive a rating higher than 10 percent under DC 5276, the 
medical evidence must show a severe pes planus disability.  
The rating criteria contemplates objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  None of the 
examination reports or treatment records indicate that the 
veteran has a marked deformity of either foot, swelling on 
use, or callosities.  While there was pain on palpitation of 
both Achilles tendon reported during the June 2003 VA 
examination, this does not constitute evidence of a marked 
deformity contemplated for a severe pes planus disability.  
The currently assigned 10 percent disability evaluation for a 
moderate pes planus disability most nearly approximates the 
veteran's overall disability picture in that it contemplates 
inward bowing of the tendo Achilles and pain on manipulation 
and use of the feet whether for a bilateral or unilateral 
disability.  

The veteran's complaints of pain, and the examiner's 
observations of pain and painful motion, were considered in 
the level of impairment and loss of function attributed to 
his disability.   See DeLuca, supra.

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise such as the compensable 
extent of his disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered they do not outweigh the medical 
evidence of record, which shows that the criteria for a 
disability rating higher than 10 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5276.

The assignment of "staged ratings" has been considered; as 
the medical evidence of record indicates no period of time 
when the veteran's pes planus disability could be rated above 
10 percent, no "staged rating" will be assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  Regulation permits extra-schedular rating when "the 
schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral pes planus disability.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


